Citation Nr: 1119050	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  02-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for numbness of the right upper extremity, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to October 1993, including service in Southwest Asia from December 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008 and November 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Previously, service connection for numbness of the right lower extremity was also on appeal.  In February 2011, the RO granted service connection for this disability.  Therefore, this issue is no longer before the Board.


FINDING OF FACT

Numbness of the right upper extremity, associated with the diagnosed condition of right brachial plexopathy, did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for numbness of the right upper extremity, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that service connection is warranted for numbness of the right upper extremity as Gulf War illnesses.  Service connection may be granted to a Persian Gulf veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may also include a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such undiagnosed or medically unexplained chronic multisymptom illnesses can include signs or symptoms involving sleep disturbances and/or neurologic signs and symptoms.  38 C.F.R. § 3.317(b)(8).  However, chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8-98. 

Post-service medical treatment records show that the Veteran had been diagnosed as having right brachial plexopathy.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds that the medical evidence from service does not show that his numbness of the right upper extremity had its onset in service.  

Service treatment records, are silent for any findings or treatment for numbness of the right upper extremity.  The report of a September 1993 separation examination included a normal clinical evaluation of the upper extremities; no defects or diagnoses were noted.  Post-service private treatment records show that the first indication that the Veteran was diagnosed with a condition associated with the right upper extremity was in September 2002 when he underwent a nerve conduction velocity study of the right upper extremity that revealed a lesion of the right brachial plexus of the trunk or medial cord.  The record shows that the Veteran first sought treatment for this condition in March 2002.  There is no earlier medical evidence of record showing that the Veteran had any condition related to the right upper extremity.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, a careful review of the claims file reveals that there is no competent medical evidence linking the Veteran's right upper extremity to service.  VA medical treatment records regarding the right upper extremity make no mention of any link between diagnosed right brachial plexopathy and service, and the medical evidence of record does not otherwise demonstrate they are related to service.  In fact, in a December 2009 VA examination report, the examiner opined that the Veteran's numbness of the right upper extremity was a result of a lesion of the right brachial plexus, which was less likely as not related to service given his medical history and findings on examination.  The examiner cited to the long lapse of time from when the Veteran began to experience numbness in approximately 2001 and the end of his military service in 2003.  Finally, the examiner concluded that the Veteran's right upper extremity disability was not due to environmental hazards during service as the condition has been thoroughly evaluated on numerous occasions and had been attributed to the lesion of the right brachial plexus.  As the examiner provided an adequate basis on which he based his opinion, it is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran has reported during VA treatment that symptoms of his right upper extremity condition began during or shortly after service.  Although the Veteran is competent to report symptoms that he experiences because this requires only personal knowledge as it comes to him through his senses, his reported history of continued symptoms since active service is inconsistent with the other lay and medical evidence of record.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Review of the record shows that during initial VA treatment in March 2002 for right hand numbness and weakness, the Veteran stated that he had symptoms for only two years.  During VA treatment in April 2003, the Veteran stated that in the past two years, he began having pain and numbness in the right arm with weakness.  At that time, he could not pinpoint any immediate trauma that could have caused the problem.  In June 2003, however, the Veteran stated that the traction injury of the right brachial plexus happened while in military service after he fell from a truck.  The Veteran's history during the June 2003 VA treatment is unsupported by the evidence of record, including his own reports of when symptoms relating to the right upper extremity began.  Significantly, during the June 1994 general VA examination, examination of the upper extremities revealed only tenderness of the left upper extremity and the right upper extremity was found to be normal.  Furthermore, the during a January 1997 VA examination of the neck and back, examination of the Veteran's upper extremities revealed normal strength and reflexes.  The Veteran did not complain of any numbness or abnormalities of the right upper extremity during either examination.  The Board finds that the history provided during the initial treatment for numbness and weakness of his right upper extremity is more contemporaneous, so is of more probative value than the later assertions, especially in light of the June 1994 and January 1997 examinations that provide evidence to the contrary of his assertions that symptoms associated with his right upper extremity began during or shortly after service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board notes that a letter from the Veteran's treating physician dated October 2006 states that the Veteran suffered a brachial plexus injury to the right upper extremity during military service.  This opinion is not persuasive as the examiner did not provide any rationale for the opinion rendered nor did he cite to specific evidence in the file as support for his opinion.  In addition, there is no evidence that the opinion was based upon review of the claims file or a physical examination.  See Prejean, 13 Vet. App. at 448-9.  

Finally, service connection under 38 C.F.R. § 3.317 also is precluded for the Veteran's claim as the associated symptoms or complaints have been attributed to a known clinical diagnosis.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Therefore, the evidence does not support service connection for the Veteran's claimed numbness of the right upper extremity as secondary to an undiagnosed illness.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in May 2005 and March 2006 and the claim was readjudicated in multiple supplemental statements of the case, most recently in February 2011.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for numbness of the right upper extremity, to include as due to an undiagnosed illness, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


